Title: To James Madison from William Grayson, 14 October 1785
From: Grayson, William
To: Madison, James


Dear Sir.
New York Octob. 14th. 1785.
I have recieved your letter dated at Philada. & shall forward the in-closure to France in the manner you direct. Since your departure, we have been under great anxiety for the fate of Mr. Hardy. On a party to Haerlem heights about ten days ago, he unfortunately bursted a blood vessel, and from frequent hemorrhages, has been in extreme danger till about three days ago, when matters have taken rather a more favorable turn. He has requested me to inform you of his desire to get a seat in the executive Council if practicable, as he thinks the climate of his own country will be more suitable to the situation of his health. He is the more anxious to have this done, as it is not only his own opinion but that of his Physicians, that he will never from the nature of the complaint, be proper for the bar; or indeed for any kind of violent public speaking. He desires you will do him the favor of shewing this to the Speaker & taking such measures as you may deem adviseable.
Nothing new has taken effect since you left this, except that Congress have had information of war being declared by the regency of Algiers agt. these U. S. I am afraid the information is too true: however I will write you again on this subject, the moment the news is confirmed in such a manner as to admit of no doubt.
The suspicion here is that our friends the Brittish have done us this favor in order to make it indispensably necessary for us to imploy their vessels. Perhaps the Spaniards on making peace with the Algerines might wish that their arms might be turned agt. us. The Secy. for foreign affairs is for war with these pirates; but I cannot see the policy of this, & think we had better follow the scandalous example of the European powers, & make peace with them as soon as we can.
Nothing has transpired from Adams, respecting the subject we were talking of, since you left this.
The Report of the Secy. for foreign affairs, respecting Consuls has been recommitted, & he has made another report, principall[y] recommending the vesting the American Ministers with Consular Powers—& giving them extensive limits, where they will have deputies. I shall be obliged to you to let me know as soon as you can conveniently what are your sentiments respecting the price of the Western lands: is a dollar too high all circumstances considered?
By a letter from Colo. Monroe we are informed there are not above 80 families settled on the lands of the U. S.—& these have agreed to go off when Colo. Harmer shall direct them & that the Geographer & Surveyors have left Pittsburgh to execute the Ordinance. From yr. Affect. friend & Most Obed Servt.
Willm. Grayson
